Issuer Free Writing Prospectus Dated September 1, 2010 Filed Pursuant to Rule 433 Registration Statement No. 333-167634 Incremental Stock Offering September 2010 Forward-Looking Statements This document contains forward-looking statements, which can be identified by the use of words such as “estimate,” “project,” “believe,” “intend,” “anticipate,” “plan,” “seek,” “expect” and words of similar meaning. These forward-looking statements include, but are not limited to: .statements of our goals, intentions and expectations; .statements regarding our business plans, prospects, growth and operating strategies; .statements regarding the asset quality of our loan and investment portfolios; and .estimates of our risks and future costs and benefits. These forward-looking statements are based on current beliefs and expectations of our management and are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control. In addition, these forward-looking statements are subject to assumptions with respect to future business strategies and decisions that are subject to change. The following factors, among others, could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward-looking statements: .general economic conditions, either nationally or in our market areas, that are worse than expected; .competition among depository and other financial institutions; .changes in the interest rate environment that reduce our margins or reduce the fair value of financial instruments; .adverse changes in the securities markets; .changes in laws or government regulations or policies affecting financial institutions, including changes in regulatory fees and capital requirements; .our ability to enter new markets successfully and capitalize on growth opportunities; .our ability to successfully integrate acquired entities; .our incurring higher than expected loan charge-offs with respect to assets acquired in FDIC-assisted acquisitions; .changes in consumer spending, borrowing and savings habits; .changes in accounting policies and practices, as may be adopted by the bank regulatory agencies and the Financial Accounting Standards Board; and .changes in our organization, compensation and benefit plans. 3 Offering Terms .Issuer: .Trading Symbol: .Type of Security: .Offering Type: .Offering Size: .Shares Offered: .Offering Price: .Use of Proceeds: Charter Financial Corporation OTCBB: CHFN (has filed an application to be listed on the NASDAQ Capital Market) Common Stock Incremental Stock Offering Expected to be between $33.3 -$62.7 million 4,281,060 (38% Minority, 62% MHC) to 5,961,573 (47% Public, 53% MHC) $10.52, subject to reduction as low as $7.78 Intended to take advantage of unique market position to expand footprint and deploy capital on both FDIC assisted transactions and organic growth opportunities 4 Transaction Rationale .The Company initially announced its intention to pursue a Second Step conversion on December 15, 2009, but partially in response to shareholder concerns has decided to raise capital through an incremental offering. .Proceeding with an incremental stock offering carries less execution risk and facilitates a higher likelihood of successful transaction completion. .Opportunities are believed to exist today to leverage Charter’s capital quickly. .Charter still has an objective of raising additional capital which may be through becoming a fully converted company. 5 Incremental Stock Offering Overview .Unlike a Second Step, there is no change in structure. Charter Financial Corporation will remain in the mutual holding company structure, but with a higher minority ownership percentage. .First Charter, MHC currently owns approximately 85% of the shares outstanding while public stockholders own 15%. The MHC's ownership percentage will be reduced by the incremental stock offering, but not below 53.0%. .No additional shares are issued in an incremental offering. Charter Financial will be selling shares currently owned by the MHC. .Improves stock liquidity as a result of the offered shares. .While the offering price range is determined at the commencement of the offering based upon an independent appraisal, the final size of the offering and price per share will be determined at the conclusion of the offering, based on an update to the appraisal and market conditions, among other factors. .An incremental offering is accretive to the following per share metrics: .Book Value .Tangible Book Value .Earnings per Share .Any shares not sold in the subscription offering will be offered for sale in a syndicated community offering. 6 Company Profile .Savings and loan holding company and the parent company of CharterBank .$1.15 Billion in assets .$112.5 Million in equity .Headquartered in West Point, GA and operates 16 branch offices and a loan origination office on the I-85 corridor from Newnan, Georgia to Auburn, Alabama. .Reorganized in 2001 from the mutual structure into the mutual holding company structure. .Issued 3,964,481 shares at $10.00 per share, representing 20% of the outstanding shares, for net proceeds of $37.2 million. .Company historically (since the 1980’s) had a significant investment position in Freddie Mac common stock which permitted it to distribute approximately $16.00 of regular and special cash dividends to its public shareholders to date. .The Company bought back approximately 30% of its publicly held common stock. .De-registered from the SEC in 2007 pursuant to a Dutch auction tender offer in which it repurchased 508,842 shares at $52.00 per share. Subsequently moved from the Nasdaq to the OTC Bulletin Board. 7 Company Profile (cont’d) . Well-capitalized federally chartered savings bank . Core Capital Ratio: 9.10% . Total Risk-Based Capital Ratio: 18.64% . Consolidated TCE / Assets: 9.40% . Texas Ratio: 22.4% . Favorable market dynamics with recent KIA Motors assembly plant in West Point, Georgia and future military base realignment which is expected to add significantly to employment at Fort Benning in Columbus, Georgia. . Management team with extensive banking experience . Management team adept at successfully completing and integrating M&A transactions including healthy and failing bank and thrift institutions * Based on non-covered nonperforming assets. 8 Offering Objectives .Current environment facilitates opportunity for deployment of offering proceeds .Ability to enhance organic growth .Strategically expand balance sheet and branch network .Attractively priced FDIC-assisted transactions can generate Tangible Book Value accretion through bargain purchase gains (negative goodwill) which has favorable implications for a future Second Step conversion .Increase long-term growth potential of the franchise .Since Company did not participate in the TARP CPP program, proceeds will be leveraged for growth and not to repay TARP .Leverage Management’s extensive FDIC-assisted transaction experience which can offer shareholders high risk-adjusted returns. .Combination of loss sharing on covered loans along with an asset discount bid significantly reduces the credit risk associated with the transaction .Differentiate Charter as not only a survivor in the current economic environment, but as an institution that is well-positioned to opportunistically increase shareholder value. 9 Attractive Footprint in W. Georgia / E. Alabama CHFN -McIntosh Commercial Bank -Neighborhood Community Bank - Extended franchise into Carroltton & Bremen, Georgia Expanded retail franchise into Newnan & Peachtree City, Georgia 10 Market Share Opportunity – By County Lee, AL Chambers, AL 2009 Total 2009 Total 2009 Total 2009 Total 2009 Total 2009 Total Number of Deposits in Market Market Share 2009 Number of Deposits in Market Market Share 2009 Number of Deposits in Market Market Share Rank Institution Branches ($000) (%) Rank Institution Branches ($000) (%) Rank Institution Branches ($000) (%) Troup, GA 1 Synovus Financial Corp. 5 284,030 25.32 1 Auburn National Bancorp. 8 598,395 31.31 1 Farmers&Merchants Bkshrs Inc. 2 79,522 26.13 2 Charter Financial Corp. 4 261,981 23.35 2 Royal Bank of Canada 4 266,968 13.97 2 Charter Financial Corp. 2 73,810 24.26 3 Royal Bank of Canada 5 120,713 10.76 3 Regions Financial Corp. 3 168,910 8.84 3 BB&T Corp. 2 67,040 22.03 4 Community Bankshares Inc. 3 107,189 9.56 4 Banco Bilbao Vizcaya Argent SA 3 165,341 8.65 4 Frontier National Corp. 2 63,893 21.00 5 Bank of America Corp. 2 101,404 9.04 5 Wells Fargo & Co. 4 153,944 8.06 5 Capital City Bank Group Inc. 2 20,022 6.58 6 SunTrust Banks Inc. 1 86,632 7.72 6 BancorpSouth Inc. 3 129,848 6.80 Total For Institutions In Market 10 304,287 7 Capital City Bank Group Inc. 1 66,306 5.91 7 BB&T Corp. 3 115,047 6.02 8 LaGrange Banking Co. 2 56,151 5.01 8 Charter Financial Corp. 4 95,397 4.99 9 BB&T Corp. 1 19,049 1.70 9 Keystone Bank 1 76,369 4.00 10 United Bank Corp. 1 12,025 1.07 10 BancTrust Financial Group Inc. 2 51,749 2.71 Total For Institutions In Market 26 1,121,782 Total For Institutions In Market 41 1,910,898 Coweta, GA Fayette, GA Charter has a significant opportunity to gain market share given the weakness and capital constraints of in-market competitors as well as benefit from bank failures where the winning bidder is an out-of-market institution 2009 Total 2009 Total Total Total 2009 Deposits in Market 2009 Deposits in Market 2009 Number of Market Share 2009 Number of Market Share Rank Institution Branches ($000) (%) Rank Institution Branches ($000) (%) 1 Synovus Financial Corp. 6 314,546 19.91 1 Wells Fargo & Co. 4 354,610 18.41 2 BB&T Corp. 4 295,345 18.70 2 Georgia Bancshares Inc. 5 301,161 15.63 3 Charter Financial Corp. 4 204,278 12.93 3 Bank of America Corp. 4 294,058 15.26 4 FMCB Holdings Inc. 4 169,815 10.75 4 United Community Banks Inc. 4 212,020 11.00 5 Bank of America Corp. 3 135,960 8.61 5 Synovus Financial Corp. 3 129,920 6.74 6 United Bank Corp. 2 132,622 8.40 6 SunTrust Banks Inc. 4 118,756 6.16 7 Wells Fargo & Co. 3 116,548 7.38 7 BB&T Corp. 2 108,250 5.62 8 Georgia Bancshares Inc. 3 70,092 4.44 8 Regions Financial Corp. 3 104,419 5.42 9 Regions Financial Corp. 10 United Community Banks Inc. 2 3 9 CCF Holding Co. 16 Charter Financial Corp. 1 2 Total For Institutions In Market 37 1,579,650 Total For Institutions In Market 39 1,926,628 Carroll, GA Haralson, GA Newton, GA 2009 Total 2009 Total 2009 Total 2009 Total 2009 Total 2009 Total Number of Deposits in Market Market Share 2009 Number of Deposits in Market Market Share 2009 Number of Deposits in Market Market Share Rank Institution 1 Community & Southern Hldgs Inc 2 BB&T Corp. 3 Charter Financial Corp. 4 Synovus Financial Corp. 5 FGBC Bancshares Inc. 6 SunTrust Banks Inc. 7 United Community Banks Inc. 8 Regions Financial Corp. Branches 5 4 1 6 2 5 2 2 (%) Rank Institution 1 Community & Southern Hldgs Inc (GA) 2 FGBC Bancshares Inc. (GA) 3 Synovus Financial Corp. (GA) 4 PCNB Bancshares Inc. (GA) 5 BB&T Corp. (NC) 6 Charter Financial Corp. Total For Institutions In Market Branches 3 1 2 2 1 1 10 (%) Rank Institution 1 Synovus Financial Corp. 2 Newton Federal Bank 3 BB&T Corp. 4 FMB Bancshares Inc. 5 Wells Fargo & Co. 6 United Bank Corp. 7 Charter Financial Corp. 8 Persons Banking Co. (GA) Branches 3 3 3 1 1 3 1 1 (%) 9 Wells Fargo & Co. 10 Bank of America Corp. 2 1 9 United Community Banks Inc. (GA) 10 Community Bankers Trust Corp (VA) 1 1 Total For Institutions In Market 33 2,029,633 Total For Institutions In Market 22 905,781 Source: SNL Financial. Data as of June 30, 2009, pro forma for closed and pending transactions which have occurred subsequent to June 30. 11 Strategic Market Opportunity 32 38 41 37 14 Source: FDIC. Reflects transactions through 8/20/10 Bank Failures per State 0 1 2 -5 6 -9 10 + Survey of the Location of Institutions that have Failed Since 2008 Denotes number of failures in states with greater than 10. Year to Date Georgia Failures Date Failed Institution City Assets ($000) 7/30/2010 Northwest Bank & Trust Acworth $167,675 7/23/2010 Crescent Bank & Trust Company Jasper $1,011,537 6/25/2010 First National Bank Savannah $525,520 5/14/2010 Satilla Community Bank Saint Marys $135,688 3/26/2010 Unity National Bank Cartersville $295,000 3/26/2010 McIntosh Commercial Bank Carrollton $362,988 3/19/2010 Bank of Hiawassee Hiawassee $300,000 3/19/2010 Appalachian Community Bank Ellijay $1,010,075 3/19/2010 Century Security Bank Johns Creek $96,535 1/29/2010 Community Bank & Trust Cornelia $1,000,000 1/29/2010 First National Bank of Georgia Carrollton $832,580 12 12 Strategic vs. Financial Bidders . As an in-market strategic bidder, Charter is well-positioned to successfully bid on future transactions. . As displayed below, strategic bidders have been preferred over financial bidders in transactions that have occurred in the Southeast region since 2009. . Despite a growing number of platform banks having raised significant amounts of capital earmarked for FDIC-assisted transactions, relatively few have been able to successfully consummate a transaction. . Of the existing depository institutions in the state of Georgia, other than Charter, few are in a position to participate in the failed bank bid process. . # Institutions with Assets > $500 Million, >8% TCE/Assets & Texas Ratio < 25% 5 . # Institutions with Assets > $250 Million, >8% TCE/Assets & Texas Ratio < 25% 11 9 transactions 58 transactions Source: SNL Financial as of 3/31/10. Strategic Financial 83% 17% Financial Strategic Distribution of Southeast Transactions Since 2009, by Buyer Type 13 Size of Opportunity Pipeline of Potential FDIC-Assisted Transactions in Georgia Potential Opportunity Asset Size Distribution $0 - $100M $100 - $200M $200M - $300M $300M - $400M $400M+ Asset Size Source: SNL Financial as of 3/31/10. 15 32 19 8 6 0 5 10 15 20 25 30 35 # of Institutions with Texas Ratios Over 75% Total # GA Institutions with Texas Ratio > 75% 80 Total Assets $15.4 Billion Total Branches 246 14 Relative Balance Sheet Strength Public Georgia Banking Peers Excludes covered assets Charter Financial Corporation Public Georgia Banking Peer Median Total Assets ($000) 1,146,076 813,837 Tangible Common Ratio 9.40% 6.86% NPLs / Total Loans 2.72% 9.19% Reserves/Loans 2.00% 2.46% Reserves/NPAs 39.57% 19.80% Texas Ratio 22.4% 149% Public Georgia Banking Peers comprised of public banks and thrifts headquartered in Georgia. Data excludes Sun Trust Banks and Synovus Financial Corp. Source: SNL Financial. Financial data as of 6/30/10. Texas ratio defined as non-performing assets plus loans 90 days past due as a percentage of tangible equity and loan loss reserves. Excludes nonperforming assets covered by loss sharing agreement with FDIC. 15 Investment Profile . Experienced management team with proven FDIC-assisted transaction capability . Demonstrated ability to successfully bid and integrate FDIC-assisted transactions on advantageous terms . Longstanding in-market history dating back to 1954 demonstrates the resilience of Charter’s business model through various economic cycles . Significant Growth Potential . Potential to opportunistically expand and capitalize on market dislocation, acquisitions and FDIC-assisted transactions . Recently completed FDIC assisted transactions have strategically transformed franchise and leveraged Charter’s existing infrastructure Date Failed Institution City Assets Deposits At Acquisition (dollars in thousands) 6/26/2009 Neighborhood Community Bank Newnan $196,749 $182,238 3/26/2010 McIntosh Commercial Bank Carrollton $322,494 $295,990 $ . Balance sheet strength, particularly when compared to western Georgia and eastern Alabama peers . Company has a track record of providing returns to its shareholders in the form of cash dividends and repurchases . Adherence to conservative underwriting standards and diversified lending have enabled the Company to remain profitable throughout the market disruption 16 Financial Information Balance Sheet Transformation Total Assets $1,051 $1,097 $1,022 $802 $936 $1,146 $MM 2/30/2010 $406 CAGR for Loans 14.9% Loans Securities & Investments Freddie Mac Other Note: The above chart displays information based on Charter’s fiscal year end, which is September 30. Source: Company documents. 18 Other Asset Mix as of June 30, 2010 REO, $49.3 Cash, $117.4 Other, $34.3 FHLB Stock, FDIC Receivable*, BOLI, $31.4 Source: Company documents. Dollars in millions. *Represents a key component of liquidity as it is expected that a substantial amount of the receivables will turn into cash prior to year’s end. 19 Loan Portfolio ($MM) $0 Total Loans 44 22 19 32 4419 19 13 17 2 1-4 Family Commercial Real Estate Commercial Consumer Real Estate Construction Covered Note: The above chart displays information based on Charter’s fiscal year end, which is September 30. 20 Classified Assets – Non-Covered CharterBank 12/31/2009 3/31/2010 6/30/2010 Gross Loans Outstanding $488,651,713 $476,227,837 $472,126,702 Substandard Loans Doubtful Loans REO Total Special Mention Loans 19,525,024 13,455,189 14,860,982 Securities 7,349,445 14,839,157 15,406,975 Source: Company documents. 21 Credit Quality NPA Trends (Non-covered assets) $0 15,510 13,100 13,096 12,884 5,655 4,778 2.65% 2.64% 2.06% 2.46% 2.18% 2.16% 5.00% 4.00% 3.00% 2.00% 1.00% 0.00% Mar-09 Jun-09 Sep-09 Dec-09 Mar-10 Jun-10 Non-Covered Nonperforming Loans Other Real Estate Owned Percentage of Total Non-Covered Assets Source: Company documents. 22 Credit Quality NCO’s & Loan Loss Reserve Trends (Non-covered loans) 3.00% 4.00% 3.60% 2.70% 2.00% 3.20% 2.80% 2.00% 2.40% 1.98% 2.03% 1.99% 2.00% 1.19% 1.81% 2.40% 2.50% Loan Loss Reserves to Total Loans Net Charge-offs / Average Loans 1.50% 0.36% 1.20% 0.80% 0.50% 0.30% 1.60% 1.00% 0.00% 0.71% 0.00% Mar-09 Jun-09 Sep-09 Dec-09 Mar-10 Jun-10 0.14% Net Charge-offs/ Average Loans Loan Loss Reserves to "Non- Covered" Total Loans Source: Company documents. Note: Ratios displayed in the above chart exclude covered assets. 0.40% 23 Liabilities Transformation Total Liabilities $MM $807 $830 $797 $699 $839 $1,034 $105 $120 $94 26.1% CAGR for Retail Dep. $ 2/30/2010 Retail Deposits Wholesale Fundng Other Note: The above chart displays information based on Charter’s fiscal year end, which is September 30. Source: Company documents. 24 Deposit Mix Deposits by Type ($ Million) At June 30, 2010 $0 Transaction Time Deposits Accounts 62% $431 $420 Deposit Detail Savings & Money Mkt 227 251 23% 15% 68 81 85 80 63 88 118 89 2 Transaction Accounts Savings & Money Mkt Time Deposits Average cost of deposits for the nine months ended June 30, 2010: 1.82% Note: The above chart displays information at Charter’s fiscal year end, which is September 30. 25 Wholesale Funding Maturity Schedule $5 $5 $25 $25 4.61% 3.65% 3.80% 3.99% 4.33% 4.30% 5.64% $0 (In Millions) 0.00% 1.00% 2.00% 3.00% 4.00% 5.00% 6.00% - Maturing advances in January and March of 2011will result in a benefit of approximately $1.25 million in quarterly pre-tax income. . Maturing higher priced FHLB advances will result in lower funding costs and a meaningful improvement in interest income. 2 Borrowings Weighted Average Rate Source: Company documents. 26 Net Interest Margin . Boost in net interest margin in the most recent quarter was primarily related to accretion of loan discount booked in the FDIC-assisted acquisitions. However, once the accretion benefit subsides this is expected to be replaced by margin benefit from deployment of cash received from collection on covered non-performing loans and the FDIC receivable which will be utilized to paydown higher rate wholesale funding and invested 2.15% 2.08% 2.35% 2.93% 2.91% 3.42% 0.00% 0.50% 1.00% 1.50% 2.00% 2.50% 3.00% 3.50% 4.00% in earning assets. Mar-09 Jun-09 Sep-09 Dec-09 Mar -10 June - 10 Source: Company documents. 27 Drivers of Future Earnings Growth . In addition to general improvement in market conditions, Charter expects to benefit from: . Reinvestment of proceeds related to workout of problem assets; . Collection of FDIC Loss Sharing Agreement Receivable; and . Reduction of operating expenses related to asset workout. 28 Offering Information Incremental Offering Pro Forma Summary Current Ownership (000) Minority Shares 2,814 15.1% MHC Shares 15,858 84.9% Total Shares 18,672 Offer Price per Share $7.78 $9.15 $10.52 Minimum (4,281,060 Shares) Gross Offering Proceeds ($000) $33,307 $39,172 $45,037 Pro Forma Net Income for 6 months ended March 31, 2010 ($000) $7,848 $7,871 $7,894 Pro Forma Tangible Shareholders' Equity at March 31, 2010 ($000) $132,062 $137,140 $142,217 Offering Price / Pro Forma EPS 9.1x 10.6x 12.0x Offering Price / Pro Forma Tangible Book Value 110.0% 124.7% 138.2% Fully Converted Price / Tangible Book Value 66.9% 72.0% 76.3% Pro Forma Ownership Pro Forma Shares Owned by Minority 7,095 7,095 7,095 Pro Forma Shares Owned by MHC 11,577 11,577 11,577 Total Shares Outstanding 18,672 18,672 18,672 Minority % Ownership 38.0% 38.0% 38.0% Maximum (5,961,573 Shares) Gross Offering Proceeds ($000) $46,381 $54,548 $62,716 Pro Forma Net Income for 6 months ended March 31, 2010 ($000) $7,946 $7,986 $8,026 Pro Forma Tangible Shareholders' Equity at March 31, 2010 ($000) $144,548 $151,824 $159,101 Offering Price / Pro Forma EPS 8.8x 10.4x 12.0x Offering Price / Pro Forma Tangible Book Value 100.5% 112.6% 123.5% Fully Converted Price / Tangible Book Value 66.9% 72.0% 76.3% Pro Forma Ownership Pro Forma Shares Owned by Minority 8,776 8,776 8,776 Pro Forma Shares Owned by MHC 9,896 9,896 9,896 Total Shares Outstanding 18,672 18,672 18,672 Minority % Ownership 47.0% 47.0% 47.0% 30 Pro Forma Valuation vs. Peer Charter Financial Corporation(1) Public Banking Peer Median(2) Offer Price per Share $10.52$9.15$7.78 Price / Tangible Book Value 66.9% 72.0% 76.3% 123.3% Dividend Yield 2.6% 2.2% 1.9% 2.1% 1. Charter’s pricing ratios are based on the fully converted price. 2. Public Banking Peers comprised of public banks and thrifts headquartered in the southeast and southwest region of the USA, with assets between $1B -$10B and a npa/assets ratio less than 3.50%. Source: SNL Financial. Financial data as of 6/30/10. Market data as of 8/30/10. 31 Investment Merits Operating History, Capital Levels and Management Team with Extensive FDIC-Assisted Transaction Bidding Experience Bodes Well for Pursuit of Future Opportunities Well Positioned for Profitable Organic Growth in a more Rational Competitive Environment Capital Being Raised is Offensive in Nature Given Charter’s Financial Strength (Pre-Deal TCE/Assets 9.4%; Texas Ratio 22.4%) Shareholder Oriented Company Since 2001 Numerous Troubled Institutions Within or Adjacent to Current Market Area Provides the Underpinnings for a Period of Successful Consolidation Weakened Capital Position of Competitors Represents a Major Growth Catalyst 32 Approved Bidder in Markets with Signif OpportunitApproved Bidder in Markets with Significant FDIC-AssistedOpportunities How to Order Shares . Complete and sign the Stock Order Form with full payment . You can pay for the shares two ways: . Enclose a check or money order . Authorize a withdrawal from CharterBank deposit account(s) (except for CharterBank IRA or other retirement accounts or accounts with check-writing privileges) . On the order form, all shares must be purchased at $10.52 . The actual price of the shares will be between $7.78 and $10.52 . If the shares are priced at less than $10.52, you have 2 options: 1. The difference can be refunded to you; or, 2. You can check the box on your order form so that the difference will be applied to purchase additional shares, if available. . Example: If you purchase 1,000 shares, you need to pay $10,520. If the offering is priced at $7.78 per share, you can receive a refund of $2,740 or purchase an additional 352 shares. 33 Stock Order Form Delivery Procedures . Stock order form and payment must be received on or before 2:00 p.m., Georgia time on September 15, 2010 . Acceptable Stock Order Form delivery methods: . By Mail: Using the Stock Order Reply Envelope provided . By Hand: To CharterBank’s Executive Office located at 1233 O.G. Skinner Drive, West Point, Georgia . By Overnight Delivery to Charter Financial Corporation, C/O Stifel Nicolaus, Attn: Stock Information Center, 18 Columbia Turnpike, Florham Park, NJ 07932 34 Questions? Stock Information Center C/O Stifel Nicolaus 18 Columbia Turnpike Florham Park, New Jersey 07932 1-(877) 821-5782 10:00 a.m. to 4:00 p.m., Monday -Friday 35
